Exhibit 10.1

 

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Second Amendment”) is
entered into as of November 30, 2011, by and between AMAG PHARMACEUTICALS, INC.,
a Delaware corporation with offices at 100 Hayden Avenue, Lexington, MA 02421
(the “Company”), and FRANK THOMAS, of 57 Catherine Lane, Sudbury, MA 01776 the
(“Employee” or “you”).

 

WHEREAS, the Company and the Employee are parties to that certain Employment
Agreement, dated as of August 1, 2011, which was amended by the Amendment to
Employment Agreement dated November 3, 2011 (as amended, the “Employment
Agreement”);

 

WHEREAS, in connection with the Employee’s appointment as Chief Operating
Officer and interim president and Chief Executive Officer of the Company, the
Company and the Employee wish to further amend the Employment Agreement;

 

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

 

1.                                       Amendment to Section 3(a). 
Section 3(a) of the Employment Agreement is hereby amended and restated to read
as follows:

 

“Base Salary.  Effective as of November 4, 2011, the Company will pay you a base
salary at the annualized rate of at least $415,000 (“Base Salary”), minus
withholdings as required by law and other deductions authorized by you, which
amount shall be paid in equal installments at the Company’s regular payroll
intervals, but not less often than monthly.  Your base salary may be increased
annually by the Board or the Compensation Committee in their sole discretion.”

 

2.                                       Amendment to Section 3(b). 
Section 3(b) of the Employment Agreement is hereby amended and the following
sentence is added after the last sentence of Section 3(b):

 

“In addition to the forgoing, for so long as you are serving as interim Chief
Executive Officer of the Company, you shall be entitled to a monthly bonus of
$20,000, minus withholdings as required by law and other deductions authorized
by you (the “Supplemental Bonus”), which amount shall be paid on the last
regularly scheduled payroll date of the Company each month during such service;
provided, however, that if your period of service as interim Chief Executive
Officer of the Company is for less than six months, you shall be entitled to
receive a monthly Supplemental Bonus for the remainder of such six-month period,
payable in accordance with the foregoing, provided that you are employed by the
Company on the payment date of any such Supplemental Bonus.”

 

--------------------------------------------------------------------------------


 

3.                                       Amendments to Section 5(b).

 

(a) Section 5(b) of the Employment Agreement is hereby amended adding the
following additional clause to the end of the initial sentence of Section 5(b):

 

“and a cash severance payment equal to the excess, if any, of (x) six months of
Supplemental Bonus payments over (y) any Supplemental Bonus payments you
received prior to your termination of employment under Section 3(b).”

 

(b)  Section 5(b) of the Employment Agreement is also hereby amended adding the
following additional clause to the second sentence of Section 5(b) immediately
after “…usual payroll schedule”:

 

“(provided than any severance payment with respect to the Supplemental Bonus
shall be made on the last regularly scheduled payroll date of the Company each
month during such period).”

 

4.                                       Continuation of Employment Agreement. 
Except as specifically amended by this Second Amendment, the Employment
Agreement shall remain in full force and effect and is hereby ratified and
affirmed in all respects.

 

5.                                       Choice of Law; Jurisdiction.  This
Second Amendment shall be deemed to be a contract made under the laws of the
Commonwealth of Massachusetts, and the validity, interpretation and performance
of this Second Amendment shall be governed by, and construed in accordance with,
the laws of Massachusetts, without regard to conflict of law principles.

 

6.                                       Counterparts.  This Second Amendment
may be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Employment Agreement as of the day and year first set forth above.

 

 

 

COMPANY:

 

 

 

AMAG PHARMACEUTICALS, INC.

 

 

 

By:

/s/ Joseph L. Farmer

 

Name:

Joseph L. Farmer

 

Title:

General Counsel and Senior Vice

 President of Legal Affairs

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

By:

/s/ Frank Thomas

 

Name:

Frank Thomas

 

--------------------------------------------------------------------------------